Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-26 in the reply filed on 08/03/2022 is acknowledged.
Claims 27-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one upper dispenser”, “mixing element”, “at least one spinning head”, “at least one dosing element…for dosing powder product”, “at least one dosing element…for dosing liquid product”, “two spinning heads”, “anchoring structure complimentary to the anchoring structure of the coupling element” and “dispensing module for dispensing containers of the mixing elements” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference character “51” is used to designate both the “complimentary structural configuration of the lower portion of the container” and “hollow vertical elongations or protuberances” (page 8, line 23; page 9, lines 13-14), reference character “61” is used to designate both the “complimentary structural configuration of the upper portion of the cover” and “hollow vertical elongations or protuberances” (page 8, line 30; page 10, line 5), reference character “92” is used to designate the “coupling structure”, “structural configuration” and “complementary elongations” (page 7, line 33; page 8, line 22), and reference character is used to designate the “container”, “dispensing container” and “mixing container” (page 7, lines 19-21).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, the limitation “ingredients” in line 3 is unclear if it is referring to the “two or more ingredients” recited in line 2.
In claim 19, the limitation “a mixing space determined between both for housing a mixing element with a cover (6) and/ or a container (5) to be located on the base (8)” is unclear what is being claimed.  The mixing space is between which elements? Is unclear if a mixing element with a cover, or a mixing element with a container or just a container is being claimed. Also, the limitation “and/or” is indefinite because is unclear if the limitations following the phrase are an alternative or should be included. For examination purposes, Examiner construes this limitation as “a mixing space determined between the at least one upper dispenser and the lower base, for housing a mixing element with a cover, or a container to be located on the base”.
In claim 19, the limitation “at least one spinning head with a coupling element (9, 11) arranged between said head and the mixing space, said coupling element (9, 11) having an anchoring structure (10) for anchoring to the spinning head and a coupling structure (92, 112) for the mixing element arranged in the mixing space” is unclear how does the spinning head has a coupling element (9, 11) between itself and the mixing space? The claim language gives the impression that the coupling element is part of the spinning head.  It seems from Fig. 5 that the coupling element is a separate element placed above the cover 6. Also, it is unclear why or how is the coupling structure for the mixing element? If the mixing element with cover is an alternative to a container, then any limitation regarding to the mixing element also becomes an alternative.
In claim 19, the limitation “covers” in line 14, is unclear if it is referring to the cover recited in line 4.
Claim 19 recites the limitation "the mixing elements" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
In claim 22, the limitation “two spinning heads, each with a coupling element (9, 11) arranged between the head and the mixing space, and each coupling element (9, 11) having an anchoring structure (10) for the spinning head and a coupling structure (92, 112) for the mixing element” is unclear how does each spinning head has a coupling element (9, 11) between itself and the mixing space? The claim language gives the impression that the coupling element is part of the spinning head.  It seems from Fig. 5 that the coupling element is a separate element placed above the cover 6. Also, it is unclear why or how is the coupling structure for the mixing element?
Claim 22 recites the limitation "the first spinning head" and “the second spinning head” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the spinning heads" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergdahl (EP 2168468).
Regarding claim 19, Bergdahl teaches a mixture-based composite product processing machine (Fig. 1) which processes composite products based on two or more ingredients by means of at least mixing and dispensing same (p.0020), having said machine at least one upper dispenser for pouring ingredients (p.0055) and a lower base (inherently present since the elements shown in Fig. 1 have to be supported by some structure), with a mixing space (section where the receptacle 13 is located) determined between both for housing a mixing element with a cover or a container (13) to be located on the base (as shown in Fig. 1), comprising: at least one spinning head (26) with a coupling element (combination of 27 and 1) arranged between said head and the mixing space (as shown in Fig. 1), said coupling element having an anchoring structure (1) for anchoring to the spinning head (as shown in Fig. 1), at least one dosing element placed in the upper dispenser for dosing powder product as ingredient (p.0055), at least one dosing element placed in the upper dispenser for dosing liquid product as ingredient (p.0055), and a dispensing module for dispensing covers of the mixing elements (this limitation is an alternative because the mixing element with a cover is an alternative in the preamble).
Regarding claim 20, Bergdahl teaches the machine as set forth above, wherein the spinning head is arranged in the lower portion of the mixing space (as shown in Fig. 1).
Regarding claim 23, Bergdahl teaches the machine as set forth above, wherein the spinning head comprises an anchoring structure complementary to the anchoring structure of the coupling element (as shown in Fig. 1).
Regarding claim 24, Bergdahl teaches the machine as set forth above, wherein the coupling structure for the mixing element comprises at least one projection or protuberance intended for being inserted into a complementary recess of the mixing element (this limitation is an alternative because the mixing element with a cover is an alternative in the preamble).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bergdahl (EP 2168468).
Regarding claim 21, Bergdahl, in the embodiment shown in Fig. 1, teaches all the elements of the claimed invention as set forth above, except for, wherein the spinning head is arranged in the upper portion of the mixing space.
However, Bergdahl, in the embodiment shown in Fig. 2, teaches wherein the spinning head (26) is arranged in the upper portion of the mixing space (as shown in Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the machine of Bergdahl, Fig. 1, with Bergdahl Fig. 2, by providing the spinning head in the upper portion of the mixing space, as an alternative location, as a simple rearrangement of parts.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bergdahl (EP 2168468) in view of O’Laughlin (US 2016/0280526).
Regarding claim 26, Bergdahl teaches all the elements of the claimed invention as set forth above, except for, comprising a dispensing module for dispensing containers of the mixing elements.
O’Laughlin teaches a beverage vending machine (100) comprising a dispensing module (130) for dispensing containers (p.0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the machine of Bergdahl, with O’Laughlin, by providing a dispensing module for dispensing containers, for the advantages of user convenience.
Allowable Subject Matter
Claims 22 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter on claims 22 and 25 is indicated because the prior art of record does not show or fairly suggest a mixture-based composite product processing machine comprising two spinning heads, each with a coupling element arranged between the head and the mixing space, and each coupling element having an anchoring structure for the spinning head, with the first spinning head being arranged in the lower portion of the mixing space and the second spinning head in the upper portion of the mixing space, or vice versa; and wherein the spinning heads are independent heads comprising independent spinning directions and speeds as recited in claims 22 and 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO 2014/095985, WO 2014/054301, US 2013/0341446 and CN 103889286.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        09/08/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761